Citation Nr: 1435049	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  12-30 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than April 4, 2011, for the grant of VA death pension benefits with an aid and attendance allowance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran had active duty from January 1951 to October 1952.  The Veteran died in November 1982.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which granted death pension benefits with aid and attendance and assigned an effective date of April 4, 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant applied for and was granted death pension benefits effective January 1, 1984.
 
2.  On April 4, 2011, the appellant submitted a claim for death pension with entitlement to aid and attendance.  
 
3.  In August 2011, the RO granted appellant entitlement to special monthly pension for a surviving spouse based on the need for regular aid and attendance, effective April 4, 2011.
 
4.  There was no claim of entitlement to special monthly pension for a surviving spouse based on the need for regular aid and attendance pending prior to April 4, 2011.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 4, 2011, for the grant of special monthly death pension based on a need for aid and attendance, have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.402 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The appellant challenges the effective date assigned in connection with the award of special monthly pension based on aid and attendance for a surviving spouse.  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Therefore, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested.

The Board will proceed to the merits of the appeal.

Analysis

The appellant applied for and was granted death pension effective January 1, 1984.

The appellant's representative submitted a statement indicating that he began assisting the appellant in April 2010, but that due to "an oversight on [the representative's] part," her file had been misplaced.  The RO received the appellant's filed on April 4, 2011.  

The RO subsequently granted special monthly death pension based on the need for regular aid and attendance.  The RO assigned an effective date of April 4, 2011.  The appellant filed a notice of disagreement contending that the effective date should be March 30, 2010-when the documents were submitted to the Alabama Department of Veterans Affairs.  

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Regarding an award of aid and attendance or housebound benefits to a surviving spouse, § 3.402 provides that an award will be effective the date the claim for that benefit was received, unless one of two exceptions apply.  First, when an award of dependency or indemnity compensation (DIC) or pension based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional DIC or pension payable to the surviving spouse by reason of need for aid and assistance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.402(c)(1).  Second, for the purpose of granting aid and attendance benefits, the date of departure from hospital, institutional, or domiciliary care at VA expense may constitute the date of receipt of the claim.  38 C.F.R. § 3.402(c)(2).

The present case does not involve a claim for retroactive death pension or DIC benefits.  And, although the appellant has submitted evidence demonstrating that she has resided in an assisted living community, the record does not reflect evidence or allegations that she has been admitted to a hospital, institution, or domiciliary care facility at VA expense.  The exceptions outlined in § 3.402(c)(1) and 38 C.F.R. § 3.402(c)(2), therefore, do not apply, and the Board will proceed to analyze the claim under the general rule that the assigned effective date must be the later of the date of receipt of the claim or date entitlement arose.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See § 3.1(p); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of § 3.151 or § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

In support of her claim that an effective date should be granted to the date her representative received her application in 2010, the appellant essentially argues that she was never told the effective date would be when VA received the application.  

There is no formal correspondence from the appellant concerning the matter of initial death pension, dependency and indemnity compensation, and accrued benefits until the appellant filed her claim with VA, which was received on April 4, 2011.  In an August 2011 decision, the appellant's claim was granted, effective April 4, 2011, the date of receipt of the claim.  The record does not reflect that there was a communication prior to April 4, 2011, which could be construed as a claim to reopen and was not acted upon by VA.

The Board appreciates the appellant's argument that the effective date should be the date she submitted documents to the Alabama Department of Veterans Affairs in 2010, however, the regulations clearly state that the claim must be received by VA to trigger the effective date.  See 38 C.F.R. § 3.400.  As such, there is no legal support for the appellant's argument.  

To the extent the appellant is raising an argument couched in equity, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

For the foregoing reasons, the Board can find no basis to assign an earlier effective than April 4, 2011.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an earlier effective date is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

An effective date earlier than April 4, 2011, for the grant of death pension benefits with entitlement to an aid and attendance allowance is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


